Citation Nr: 1823146	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  12-28 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral ankle disorder.

2. Entitlement to service connection for hepatitis.

3. Entitlement to service connection for spinal meningitis manifested by cervical spine or neck and right shoulder pain.


REPRESENTATION

Appellant represented by:	Matthew I. Wilcut, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from October 1968 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In March 2013, the Veteran testified at a Board videoconference hearing before one of the undersigned Veterans Law Judges (VLJ). A copy of the hearing transcript has been associated with the file. 

At a May 2017 hearing, the Veteran testified before another of the undersigned VLJs at a videoconference hearing.  A transcript of that hearing is associated with the file. 

VA sent a November 2017 letter to the Veteran informing him of his right to testify before a third VLJ.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  In a December 2017 Brief, the Veteran's representative indicated that the Veteran sought to waive his right to a third hearing.  However, because the Veteran testified regarding the matter on appeal during the pendency of the appeal at two separate Board hearings before different VLJs, the appeal must be decided by a three-judge panel.  See 38 U.S.C. §§ 7102 (a); 7107(c) (2012); 38 C.F.R. §§ 19.3, 20.707 (2017).


FINDINGS OF FACT

1. A bilateral ankle disorder was not manifest in service or to a compensable degree within one year of service and is unrelated to service.

2. The Veteran does not have hepatitis or residuals of hepatitis.

3. The Veteran does not have meningitis or residuals of meningitis. 


CONCLUSIONS OF LAW

1. A bilateral ankle disorder was not incurred in or aggravated by service, nor can arthritis be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2. Hepatitis was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

3. Meningitis was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
II. Service Connection

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110  (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A December 2017 Disability Benefits Questionnaire filled out by a private physician noted osteoarthritis of the left ankle.  Arthritis is identified as a "chronic disease" under 38 U.S.C. 1101  and 38 C.F.R. § 3.309 (a). 

"For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim."  38 CFR 3.303 (b).
Bilateral Ankles

The Veteran contends that his current bilateral ankle disorder is directly related to his military service, specifically the result of in-service parachute jumps.  

Service treatment records document November 1968 treatment for a mild left ankle sprain.  At the Veteran's September 1970 separation examination, physical examination did not reveal any abnormality of the lower extremities.  

At a March 2011 VA examination, diagnostic testing was negative for arthritis.  The examiner diagnosed dependent edema and opined that the Veteran's ankle pain was less likely than not related to his in-service mild ankle sprain.

The Veteran submitted private treatment records, which contained a March 2011 reported history by the Veteran of in-service stress fractures of the ankles, which the physician stated may be causing some of his edema.

In a February 2016 VA examination, the examiner diagnosed bilateral ankle/feet swelling as a symptom of venous insufficiency.  The examiner opined that the Veteran's bilateral ankle disorder was less likely than not related to his military service, to include his documented left ankle sprain and verified parachute jump training.  The examiner explained that the Veteran had no additional injury, treatment, or relevant symptoms in-service beyond the November 1968 mild left ankle sprain.  The examiner opined that the Veteran's current symptoms are consistent with his diagnosed venous insufficiency, and are most likely "caused by his age and his [nonservice-connected] comorbid condition and not the service."

The Veteran submitted a December 2017 Disability Benefits Questionnaire completed by a private physician.  The physician reported the Veteran's in-service parachute jumps and concluded that the Veteran's bilateral ankle disorders were at least as likely as not related to his military service.   The examiner noted that the Veteran had bilateral heel spurs and arthritis of the left ankle.   

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).  Where medical opinions conflict, the Board "may favor one medical opinion over another."  D'Aries v. Peake, 22 Vet. App. 97, 107 (2008).

In this case, the Board accepts the February 2016 VA examiner's opinion that the Veteran's bilateral ankle disorder is less likely than not related to his service as highly probative medical evidence on this point.  The Board notes that the examiner rendered her opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  The Board finds the February 2016 VA opinion to be of significantly greater probative value than the March 2011 and  December 2017 private medical opinions, as both private opinions provided limited rationale and were largely conclusory.  

The Board has also considered the lay statements of record, to include the Veteran's assertion that he injured his ankles during service, specifically during parachute jumps.  To the degree that the Veteran has reported that he has experienced a continuity of symptoms since such injury, or at least since separation from service, he is competent to report his observations and relate what he was told by medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Of note, the Veteran has not indicated that a medical professional provided him with a diagnosis during service or immediately thereafter.  Id. 

However, the Veteran's lay evidence of onset and continuity is far less probative than the opinion of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record.  Physical examination upon separation was silent as to the lower extremities.  The medical evidence indicates that the Veteran's in-service left ankle injury was acute and healed without any residuals.  The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran.  His assertion of continuity is inconsistent with the medical evidence of record.

In sum, there is no reliable evidence linking the Veteran's bilateral ankle disorder to service.  The contemporaneous records establish that the documented in-service left ankle injury was acute and transitory, there were no documented manifestations of a chronic bilateral ankle disorder in service, there were no manifestations of arthritis within one year of separation, and arthritis was first manifest many years after separation.  The Board finds the contemporaneous records to be far more probative and credible than the Veteran's report of onset, continuity and treatment.

Here, arthritis of the ankles was not "noted" during service within the meaning of section 3.303(b).  While the Board notes the Veteran's reported history of in-service events, the Board finds that the service treatment records do not show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that arthritis of either ankle was manifest to a compensable degree within one year of separation.  38 C.F.R. §§ 3.307; 3.309.

The evidence of record shows that the disorders were first manifest many years after service and are unrelated to service.  Furthermore, there is no showing of continuity.  The Veteran was not shown to have arthritis, or any relevant chronic bilateral ankle disorder in service and did not have characteristic manifestations of such a disorder until multiple years after discharge. 

In essence, the evidence establishes that the ankles were normal upon separation from service and the onset of any bilateral ankle disorder, to include arthritis, occurred many years after service.  The Board finds that the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than the lay statements of the Veteran.  The more probative evidence establishes that he did not have a chronic bilateral ankle disorder during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of a bilateral ankle disorder is unrelated to service.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.

Hepatitis

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Private treatment records indicate that the Veteran was hospitalized for anicteric hepatitis from February 1964 to March 1964, prior to his active service.

The Veteran reported his history of hepatitis upon entrance.  Service treatment records do not document any relevant symptoms, treatment, diagnoses, or other notations.  

The Veteran filed his compensation claim for hepatitis in August 2010.  A review of the medical record does not indicate that the Veteran has had hepatitis or experienced any residuals of hepatitis during the pendency of the claim.  See McClain, supra.  

Specifically, a January 2017 VA examiner noted that there was no documentation of reoccurrence of hepatitis in service and "no documentation of liver problems after separation, until current private records document fatty liver - which is not related to that episode of hepatitis in 1964, nor to service."  The examiner notes that in 2010 the Veteran underwent a hepatitis profile to determine the etiology of his past hepatitis and studies were negative for hepatitis A, B, and C.  "Veteran is negative for any type of chronic infectious hepatitis.  Hepatitis prior to service was acute and self-limiting....Fatty liver, which is the only current hepatic diagnosis, is likely associated to his hypercholesterolemia."  

A February 2016 VA examiner similarly concluded that the Veteran had "no infectious disease presently and liver functions are normal."

The Board acknowledges the December 2017 private Disability Benefits Questionnaires submitted by the Veteran opining that the Veteran's pre-service hepatitis was aggravated by his military service, resulting in his current fatty liver.  

The Board accepts the February 2016 and January 2017 VA examiners' opinions that the Veteran does not have hepatitis or residuals of hepatitis as highly probative medical evidence on this point.   To the extent that the December 2017 private medical opinion suggests otherwise, the Board finds the VA medical opinions to be more probative as they cite specific medical testing and provide detailed rationales.   

Having reviewed the medical evidence of record, the Board finds that the Veteran does not have hepatitis or residuals of hepatitis, and has not had such a diagnosis or disability at any time during the claims period.  McClain, supra.  In the absence of a disability, compensation may not be awarded.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer, supra. 

The Veteran is competent to report that which he has been told.  Jandreau, supra.  Here, he is credible that he has been told that he has hepatitis or residuals of hepatitis.  However, this lay/medical opinion is of no greater probative value than the information upon which it is based.  The Board has rejected the private diagnoses or notations of hepatitis or residuals of hepatitis during the period on appeal in favor of the VA medical determinations.  Similarly, we find the Veteran's lay/medical opinion to be less credible and less probative than the reasoned VA opinions.  

The preponderance of the evidence establishes that the Veteran does not have hepatitis or residuals of hepatitis, and has not had such a disorder at any time during the pendency of this appeal.  As the preponderance of the evidence is against the claims for service connection, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 .

Meningitis 

The Veteran asserts that his documented in-service diagnosis of meningitis has manifested in cervical spine or neck and right shoulder pain.

Service treatment records document a diagnosis of meningitis in February 1969.  Meningitis is not noted upon separation.  

The Veteran filed his compensation claim for meningitis in 2010.  A review of the medical record does not indicate that the Veteran has had meningitis or experienced any residuals of meningitis during the pendency of the claim.  See McClain, supra.  

Specifically, the January 2017 VA examiner noted that there were no residuals of meningitis noted during service after the initial diagnosis, except for headaches.  There are no current complaints of headaches in the medical record, with the exception of the early 2000's, which were associated with sinusitis.  The examiner reported that current orthopedic problems, which the Veteran has asserted are residuals of meningitis, are "arthritic by nature," are not related to service, and are not caused by meningitis. 

Similarly, the February 2016 VA examiner concluded that the Veteran had "no infectious disease presently and liver functions are normal."

In addition, in a December 2017 private Disability Benefits Questionnaires submitted by the Veteran, the examiner reported that the Veteran does not have a current diagnosis or current residuals of meningitis.  

The Board accepts the February 2016 and January 2017 VA examiners' opinions that the Veteran's does not have meningitis or residuals of meningitis as highly probative medical evidence on this point.   To the extent that the December 2017 private medical opinion suggests otherwise, the Board finds the VA medical opinions to be more probative as they cite specific medical testing and provide detailed rationales.   

Having reviewed the medical evidence of record, the Board finds that the Veteran does not have meningitis or residuals of meningitis, and has not had such a disability at any time during the appeal period.  In the absence of a disability, compensation may not be awarded.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer, supra. 

To the extent that the Veteran has asserted he currently has meningitis or residuals of meningitis, the Board finds these lay opinions are outweighed by the medical evidence of record. 

The preponderance of the evidence establishes that the Veteran does not have meningitis or residuals of meningitis, and has not had such a disorder at any time during the pendency of this claim, beginning in August 2010.  As the preponderance of the evidence is against the claims for service connection, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a bilateral ankle disorder is denied.

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for spinal meningitis manifested by cervical spine or neck and right shoulder pain is denied.





__________________________                      __________________________
           H. N. SCHWARTZ				JACQUELINE E. MONROE
             Veterans Law Judge,                                        Veterans Law Judge,
       Board of Veterans' Appeals                              Board of Veterans' Appeals





_________________________________________________
J.W. FRANCIS
Veterans Law Judge
 Board of Veterans' Appeals





Department of Veterans Affairs


